DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13, 16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “triggering switching” and “switching”. It is not clear what or who causes this actions. Similarly, claims 5-7 recite “establishing”, ”determining” and “playing” in base claim 5, claim 6 recites “receiving”, “establishing”, ”determining” and “playing”, and claim 7 recites “stopping” and “disconnecting”. It is not clear which element or entity performs these actions. Claim 13 as an apparatus implementing method of claim 1 is also rejected for similar reasons. Claim 16 as a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 1 is also rejected for similar reasons. Claims 19-20 as a system implementing method according to claim 1 is also rejected for similar reasons.
Claim 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “stopping playing the media content by the first audio playback device by controlling”, claim 5 recites “playing the media content from the current playback point by the second audio playback device by controlling”, claim 6 recites “playing the media content from the current playback point by the second audio playback device by controlling”, and claim 7 recites “stopping playing the media content by the first audio playback device by controlling” (emphasis added in each claim limitation). It is not clear who controls what or what is controlled by whom.
Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 2 recites “the second audio playback device is the terminal; and the second audio playback device being triggered to play the media content comprises: the distance between the terminal and the first audio playback device reaching the communicable distance for near field communication” (emphasis added). Thus, the terminal is triggered to play media content when the distance between the terminal and the first audio playback device reaching the communicable distance for near field communication. However, independent claim 1 from which claim 2 depends recites “triggering switching an audio of media content played on a terminal to a first audio playback device for playback, in response to a distance between the terminal and the first audio playback device reaching a communicable distance for near field communication, during a process of playing the media content on the terminal” (emphasis added). Thus, claim 1 recites first playback device is triggered to play media content in response to (when) a distance between the terminal and the first audio playback device reaching a communicable distance for near field communication. It is not clear what if the distance between the terminal and the first audio playback device reaching a communicable distance for near field communication causes terminal to play the media content or it causes first audio playback device to play the media content.
Claim 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 3 recites “a distance between at least one of the terminal and the first audio playback device and the another audio playback device reaching the communicable distance for 38near field communication” (emphasis added). It is not clear if it meant a distance between the terminal and (one of the first audio playback device and the another audio playback device) or if it is meant to be a distance between (one of the terminal and the first audio playback device) and the another audio playback device.
Claims 9-11, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 9 recites “triggering playing” and “switching”. It is not clear what or who causes this actions. Similarly, claim 10 recites “stopping playing”, and claim 11 recites “sending”. It is not clear which element or entity performs these actions.
Further, claim 9 recites “triggering playing continuously media content played on a terminal, in response to a distance between a first audio playback device and the terminal reaching a 40communicable distance for near field communication, during a process of playing the media content on the terminal; and stopping playing the media content, in response to a second audio playback device being triggered to play the media content, during a process of playing the media content on the first audio playback device” (emphasis added). It recites “triggering playing continuously media content played on a terminal, in response to a distance between a first audio playback device and the terminal reaching a 40communicable distance for near field communication, during a process of playing the media content on the terminal. It is not clear how triggering of playing is performed on a terminal while the terminal is already in the (during) process of playing the media. Further, it recites playing continuously media content on a terminal, and then recites stopping playing the media content during playing on the first audio playback device. It is not clear when the playing on the first audio playback device started that needs to be stopped or how the media being played on a terminal can be stopped on the first audio playback device.
Claim 14 as an apparatus implementing method of claim 9 is also rejected for similar reasons. Claim 17 as a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 9 is also rejected for similar reasons.
Claims 12, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 12 recites “triggering playing”. It is not clear which element or entity performs these actions.
Further, claim 12 recites “triggering playing continuously media content played on a first audio playback device, in response to at least one of a distance between a second audio playback device and a terminal reaching a communicable distance for near field communication and a distance between the second audio playback device and the first audio playback device reaching the communicable distance for near field communication, during a process of playing the media content on the first audio playback device” (emphasis added). It is not clear how triggering of playing is performed on a first audio playback device while the first audio playback device is already in the (during) process of playing the media. Also, it is not clear how “triggering playing continuously media content played on a first audio playback device” is in response to a distance between a second audio playback device and a terminal reaching a communicable distance for near field communication.
Claim 15 as an apparatus implementing method of claim 12 is also rejected for similar reasons. Claim 18 as a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 12 is also rejected for similar reasons.
Following rejections are based on claim interpretations in view of 35 USC 112 rejections indicated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onohara (US Patent Application Publication No. 2018/0139071).
Regarding claim 1, Onohara teaches an audio playback control method comprising:
triggering switching (Fig. 6 steps ST305, ST306, ST308) an audio of media content played (Fig. 6 steps ST301, ST302) on a terminal (Fig. 6 Mobile terminal) to a first audio playback device (Fig. 6 Apparatus B’) for playback (Fig. 6 step ST307), in response to a distance between the terminal and the first audio playback device reaching a communicable distance for near field communication (Fig. 6 step ST305), during a process of playing the media content on the terminal (Fig. 6 step ST302) (Paragraphs 0107-0117); and
switching (Fig. 5 steps ST206, ST207, ST211, ST212) the audio of the media content played (Fig. 5 steps St202, ST203) on the first audio playback device (Fig. 5 Apparatus A) to a second audio playback device (Fig. 5 Apparatus B) for playback (Fig. 5 step ST208), in response to the second audio playback device being triggered to play the media content (Fig. 5 steps ST206, ST207), during a process of playing the media content on the first audio playback device (Fig. 5 steps St202, ST203) (Paragraphs 0092-0106) (Paragraphs 0007-0037, 0048-0157 for complete details).
Regarding claim 2, Onohara teaches wherein the second audio playback device (Fig. 5 Apparatus B) is the terminal (Fig. 5 Mobile terminal); and the second audio playback device being triggered to play the media content comprises: the distance between the terminal and the first audio playback device reaching the communicable distance for near field communication (Fig. 5 step ST206) (Paragraphs 0092-0106, 0119-0129 variety of playback transfers) (This is inherent since he system and method of Onohara allow switching to a playback device in the proximity. This is the case of mobile terminal taking over playback function from another playback device.).
Regarding claim 3, Onohara teaches wherein the second audio playback device is another audio playback device (Fig. 5 Apparatus b) different from the terminal (Fig. 5 Mobile terminal) and the first audio playback device (Fig. 5 Apparatus A); and the second audio playback device being triggered to play the media content comprises: a distance between at least one of the terminal and the first audio playback device and the another audio playback device reaching the communicable distance for 38near field communication (Fig. 5 step ST206) (Paragraphs 0092-0106).
Regarding claim 4, Onohara teaches wherein the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: stopping playing the media content by the first audio playback device by controlling (Fig. 5 steps ST211, ST212), and determining a playback interruption point; and playing the media content from the playback interruption point (Paragraphs 0011, 0120 seamless transfer).
Regarding claim 5, Onohara teaches wherein for the case that the distance between the terminal and the another audio playback device reaches the communicable distance for near field communication, the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: establishing a wireless connection with the second audio playback device (Fig. 5 steps ST205, ST206, ST207); determining a current playback point of the media content played by the first audio playback device; and playing the media content from the current playback point by the second audio playback device by controlling (Fig. 5 ST208, Paragraphs 0011, 0120 seamless transfer).
Regarding claim 7, Onohara teaches wherein the method further comprises at least one of the following operations: stopping playing the media content by the first audio playback device by controlling (Fig. 5 steps ST210, St212); and disconnecting the wireless connection with the first audio playback device, wherein the wireless connection is used to transmit the media content with the first audio playback device (Fig. 5 step ST202, ST211) (Paragraphs 0092-0106).
Regarding claim 8, Onohara teaches wherein the second audio playback device is another audio playback device (Fig. 5 Apparatus B) different from the terminal (Fig. 5 Mobile terminal) and the first audio playback device (Fig. 5 Apparatus A); and the second audio playback device being triggered to play the media content comprises: a distance between the second audio playback device and the terminal being less than the distance between the first audio playback device and the terminal (Fig. 5 steps ST206, ST210) (Paragraphs 0092-0106).
Regarding claim 9, Onohara teaches an audio playback control method, wherein the audio playback control method comprises:
triggering playing (Fig. 6 steps ST305, ST306, ST307) continuously media content played on a terminal (Fig. 6 Mobile terminal), in response to a distance between a first audio playback device (Fig. 6 Apparatus B’) and the terminal (Fig. 6 Mobile terminal) reaching a 40communicable distance for near field communication (Fig. 6 step ST305), during a process of playing the media content on the terminal (Fig. 6 steps ST301, ST302); and
stopping playing the media content (Fig. 6 Step ST308), in response to a second audio playback device being triggered to play the media content (Fig. 6 steps ST305, ST306, ST307), during a process of playing the media content on the first audio playback device (Fig. 6 steps ST301, ST302, ST307) (Paragraphs 0107-0117) (Paragraphs 0007-0037, 0048-0157 for complete details).
Regarding claim 13, Onohara teaches an audio playback control apparatus (Figs. 1-3, 7) implementing the audio playback control method according to claim 1, comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Paragraphs 0055-0069, claim 13).
Regarding claim 14, Onohara teaches an audio playback control apparatus (Figs. 1-3, 7) implementing the audio playback control method according to claim 9, comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Paragraphs 0055-0069, claim 13).
Regarding claim 16, Onohara teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 1 (Paragraphs 0055-0069).
Regarding claim 17, Onohara teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 9 (Paragraphs 0055-0069).
Regarding claim 19, Onohara teaches a smart home system (Figs. 1, 3, Paragraphs 0048-0049, 0065, 0075, 0078. 0108, 0114, 0127 home network system) implementing the audio playback control method according to claim 1, comprising the first audio playback device and the second audio playback device (Figs. 1, 3, 7 multiple playback devices), wherein the first audio playback device and the second audio playback device are configured to realize relaying and playing the media content of the terminal based on proximity to the terminal (Paragraphs 0048-0056, 0092-0129).
Regarding claim 20, Onohara teaches wherein the smart home system is configured to automatically switching playing the media content of the terminal to one of a plurality of audio playback devices that is nearest to the terminal continuously, while stopping playing the media content of the terminal on other of the plurality of audio playback devices (Paragraphs 0048-0056, 0092-0129).

Claims 12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (US Patent Application Publication No. 2014/0376737).
Regarding claim 12, Goldman teaches an audio playback control method, wherein the audio playback control method comprises:
triggering playing continuously (triggering to play continuously on a speaker phone) media content played on a first audio playback device (media played on headphone), in response to at least one of a distance between a second audio playback device and a terminal reaching a communicable distance for near field communication and a distance between the second audio playback device and the first audio playback device reaching the communicable distance for near field communication (headphone brought closer to speaker phone), during a process of playing the media content on the first audio playback device (during a process of playing the media content on headphone) (Paragraphs 0023, 0040).
Regarding claim 15, Goldman teaches an audio playback control apparatus (Fig. 1) implementing the audio playback control method according to claim 12, comprising: memory for storing processor-executable instructions; and a processor configured to execute the instructions to perform operations of the audio playback control method (Fig. 1 items 1-3, Paragraphs 0039-0040, 0046 smartphones, headset, speaker phone being programmed. Note: these components are well known in the art to include memory and processor to be programmed. The Applicant is advised to refer to Onohara (US Patent Application Publication No. 2018/0139071) Paragraphs 0055-0069 for such common knowledge.).
Regarding claim 18, Goldman teaches a non-transitory computer-readable storage medium, wherein when instructions in the storage medium are executed by a processor of a mobile terminal, the mobile terminal is enabled to execute the audio playback control method according to claim 12 (Fig. 1 item 1, Paragraphs 0039-0040, 0046 smartphones as audio rendering device being programmed. Note: it was well known in the art for the smartphone to include memory and processor to be programmed. The Applicant is advised to refer to Onohara (US Patent Application Publication No. 2018/0139071) Paragraphs 0055-0069 for such common knowledge.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Onohara (US Patent Application Publication No. 2018/0139071) as applied to claims 3, 9 above, and further in view of Goldman (US Patent Application Publication No. 2014/0376737).
Regarding claim 6, Onohara teaches various combinations of conditions of transferring media content playback based on detecting the proximity (communicable distance) of playback devices (Paragraphs 0119-0129), and establishing a wireless connection with the second audio playback device (Fig. 5 steps ST205, ST206, ST207); determining a current playback point of the media content played by the first audio playback device; and playing the media content from the current playback point by the second audio playback device by controlling (Fig. 5 ST208, Paragraphs 0011, 0120 seamless transfer), Onohara does not explicitly teach the case that the distance between the first audio playback device and the another audio playback device reaches the communicable distance for near field communication, the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: receiving a playback switching request sent by at least one of the first audio playback device and the second audio playback device.
However, in the similar field, Goldman teaches the case that the distance between the first audio playback device and the another audio playback device reaches the communicable distance for near field communication, the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback comprises: receiving a playback switching request sent by at least one of the first audio playback device and the second audio playback device (Paragraphs 0018-0023, 0039-0040, 0044-0046 distance between headphone and speaker phone as peer devices, receiving audio transfer request and confirmation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Onohara to include determining the distance between the first audio playback device and the another audio playback device reaching the communicable distance for near field communication, to cause the switching the audio of the media content played on the first audio playback device to the second audio playback device for playback by receiving a playback switching request sent by at least one of the first audio playback device and the second audio playback device as taught by Goldman so that “the user must confirm that he wishes the audio transfer” (Goldman, Paragraph 0044).
Regarding claim 10, Onohara teaches the stopping playing the media content (Fig. 5 steps ST211, ST212), in response to the second audio playback device being triggered to play the media content (Fig. 5 steps ST207, ST208), during the process of playing the media content on the first audio playback device (Fig. 5 steps ST2020, ST203), and Goldman teaches stopping playing the media content, in response to a distance between the first audio playback device and the second audio playback device reaching the communicable distance for near field communication, during the process of playing the media content on the first audio playback device (Paragraphs 0018-0023, 0039-0040, 0044-0046 distance between headphone and speaker phone as peer devices and transferring audio playback based on distance between headphone and speaker phone).
Regarding claim 11, Goldman teaches wherein in response to the second audio playback device being another audio playback device different from the terminal and the first audio playback device, the method further comprises: sending a playback switching request to the terminal (Paragraphs 0022, 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653